                                           Case 4:21-cv-02726-JST Document 37 Filed 07/30/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ANDREAS KNUTTEL, et al.,                          Case No. 21-cv-02726-JST
                                                        Plaintiffs,
                                   8
                                                                                           ORDER VACATING HEARING
                                                 v.
                                   9

                                  10     OMAZE, INC.,                                      Re: ECF Nos. 14, 15, 16
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Defendant’s motion to dismiss for improper venue, motion to strike

                                  14   nationwide class allegations, and motion to dismiss pursuant to Federal Rule of Civil Procedure

                                  15   12(b)(6). ECF Nos. 14, 15, 16. Pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local

                                  16   Rule 7-1(b), the Court finds these matters suitable for disposition without oral argument. The

                                  17   hearing, currently scheduled for August 12, 2021, is hereby VACATED.

                                  18          IT IS SO ORDERED.

                                  19   Dated: July 30, 2021
                                                                                      ______________________________________
                                  20
                                                                                                    JON S. TIGAR
                                  21                                                          United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
